No. 04-98-00229-CR

Everett Earl ROBINSON,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 94-CR-4895
Honorable James E. Barlow, Judge Presiding

Opinion by:	Sarah B. Duncan, Justice


Sitting:	Tom Rickhoff, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	November 12, 1998


MOTION TO WITHDRAW GRANTED; AFFIRMED


	On November 23, 1994, pursuant to a plea bargain agreement, Everett Earl Robinson pled
guilty to burglary of a habitation. In accordance with the recommendation in the agreement, the trial
court sentenced Robinson to five years imprisonment and a $1,000 fine, suspended the sentence, and
placed Robinson on community supervision for five years. On February 17, 1998, Robinson pled
true to six of eight allegations in the State's first amended motion to revoke probation. The trial court
found Robinson violated the terms and conditions of his community supervision and sentenced him
to five years incarceration in the Texas Department of Criminal Justice - Institutional Division.
Robinson  perfected this appeal.

	Robinson's court-appointed appellate attorney filed a brief in which he raises no arguable
points of error and concludes that this appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel states
Robinson was provided with a copy of the brief and motion to withdraw. Robinson was informed
of his right to review the record and file his own brief if he wished. Robinson has not done so.

	We have reviewed the record and counsel's brief and agree the appeal is frivolous and
without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion to
withdraw filed by Robinson's counsel.  See Nichols v. State, 954 S.W.2d 83 (Tex. App.--San
Antonio 1997, pet. ref'd); Bruns, 924 S.W.2d at 177 n.1.

								Sarah B. Duncan


DO NOT PUBLISH


Return to
4th Court of Appeals Opinions